DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “includes at least one additive selected from a group consisting of a cure accelerator…or combinations thereof.” This claim is indefinite because it is a Markush claim that is not expressed in the alternative.  See MPEP 2173.05(h) (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").

Claim 11 recites “includes at least one additive selected from a group consisting of a cure accelerator…or combinations thereof.” This claim is indefinite because it is a Markush claim that is not expressed in the alternative.  See MPEP 2173.05(h) (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").

Claim 15 recites the limitation "wherein the amount of the at least one additive…" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no additive recited in claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-9, and 11-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasetaite et al., “Photocross-linking of glycerol diglycidyl ether with reactive diluents,” Polymer Bulletin, vol 72, pp. 3191-3208 (2015), (hereinafter Kasetaite) as cited in IDS dated 07/06/2021.

Regarding claims 1-3, 6-9, and 11-13, Kasetaite teaches a composition prepared by mixing 0.2 g of glycerol diglycidyl ether (204.22 g/mol) with 10 mols% of 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane-carboxylate (252.31 g/mol), with 3 mol% of triarylsulfonium hexafluoroantimonate salts (679.5 g/mol) and cured to form a hard film (page 3194 to 3195), which meets the cured aliphatic epoxy resin composition with no bisphenol based epoxy resins cited in claims 1, 9, 11, 12, and 13. The above glycerol diglycidyl ether meets the epoxy component cited in claims 1-3 and 13, the 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane-carboxylate meets the reactive diluent additive cited in claims 8, 11, and 12, and the triarylsulfonium hexafluoroantimonate salts meets the reactive component and curing agent cited in claims 1, 7, 9, and 13. The above correlates to 0.2 g of glycerol diglycidyl ether, 0.03 g of 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane-carboxylate and 0.02 g of triarylsulfonium hexafluoroantimonate salts, or 80 wt% of epoxy component, 12 wt% of diluent, and 8 wt% of reactive/curing component, which meets claims 1, 6, 7, 12, and 13.

Claim(s) 1-4, and 6-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “Study of fullerene-containing epoxy membranes with tunable ultraviolet-filtering properties,” Progress in Organic Coatings, vol 67, pp. 398-404, (2010), (hereinafter Wang).

Regarding claims 1-4, and 6-15, Wang teaches a composition prepared by mixing 5 g of glycerol triglycidyl ether (260.28 g/mol) with 0.5 ml of ethylenediamine (60 g/mol and density 0.9 g/mL), and C60 fullerenes, which is then cured to form epoxy membrane. (page 399-404), which meets the cured aliphatic epoxy resin composition with no bisphenol based epoxy resins cited in claims 1, 9, 10, and 13. The above glycerol triglycidyl ether meets the epoxy component cited in claims 1-3 and 13, the ethylenediamine meets the reactive component and polyfunctional amine curing agent, and the fullerenes meets the claimed filler additive. The above correlates to 5 g of glycerol triglycidyl ether, and 0.55 g of ethylenediamine or 90.1 wt% of epoxy component, and 9.9 wt% of reactive/curing component, which meets claims 1, 6, 7, 12, and 13. Wang also teaches the fullerenes are used in an amount of 0.18 or 0.48 wt% of the composition (Fig. 1, page 399), which meets the additive “about” amount ranges cited in claims 12, and 14-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, and 8-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0011244 A1 to Kishikawa et al. (hereinafter Kishikawa).

Regarding claims 1-6, and 8-15, Kishikawa teaches a composition comprising a crosslinkable component and a curing component (para 43), wherein the crosslinkable component is a polyepoxide (para 47), and the curing agent is curing agent (A) and/or curing agent (B) (para 82-84). In Example 1, the above polyepoxide is Denacol Ex-314, which is a glycerol triglycidyl ether and glycerol diglycidyl ether mixture, is mixed with a solvent and the curing agent (A), isophorone diamine for 3 hours (See Examples and para 222), which meets the claimed precursor aliphatic epoxy resin composition with no bisphenol-based epoxy resins. The above curing agent (B) is an accelerator such as acid dihydradide or tris(dimethylaminomethyl)phenol (para 101). The above isophorone diamine qualifies as the reactive component cited in claim 1, 4-5, and 13, the Denacol Ex-314 meets the glycerol glycidyl ether cited in claims 1-3, and 13, and the acid dihydradide or tris(dimethylaminomethyl phenol meets the curing component and the cure accelerator additive as cited in claims 8-10 and 13. Kishikawa further teaches the above composition is cured (para 223-224), which meets the claimed cured aliphatic epoxy resin with no bisphenol-based epoxy resins.
 The polyepoxide is used in an amount of 40-80 mass% based on the composition (para 153), and the curing agent (A) is used in an amount of 10-40 mass% based on the composition, and curing agent (B) is used in an amount of 1-10 mass% based on the composition (para 153-154), which overlaps and meets the claimed amount ranges cited in claims 1, 6, 12-15. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3255079 A1 in which US 2017/0355810 A1 to Langkabel et al. is used as an English equivalent. (Hereinafter Langkabel).

Regarding claims 1-7, 9-10, and 13, Langkabel teaches an epoxy resin composition comprising at least one epoxy resin, a hardener composition of B1) 0.1-100 wt% of 2-)3,3,5-trimethylcyclohexylpropane-1,3-diamine (CPDA) and B2) 99.9-0 wt% of at least one further diamine, wherein the epoxy groups to hydrogen groups are in a stoichiometric ratio of 1:2 to 2:1, (para 10-15), wherein the epoxy resin is preferably propane-1,2,3-triol triglycidyl ether (i.e. glycerol triglycidyl ether), (para 36), and the B2) second diamine is preferably isophoronediamine (IPD), (para 55 and 100). Langkabel further teaches all the above components are mixed together, heated and cured, (para 100-105), which meets the claimed composition and cured resin cited in claims 9-11 and 13. The above IPD qualifies as the reactive component cited in claim 3-4, the glycerol triglycidyl ether meets the glycerol glycidyl ether cited in claims 1-3, and CPDA meets the polyfunctional amine curing component cited in claim 9-11. 
Using the above teachings, if there is CPDA (198 g/mol) and IPD (170 g/mol) used in a stoichiometric ratio of 2:1 epoxy groups of glycerol triglycidyl ether (260 g/mol) to hydrogen atoms, this correlates to 87 g/epoxy eq of glycerol triglycidyl ether, 99 g/NH eq of CPDA, 85 g/NH eq of IPD, and 2:1 eq ratio correlates to 2 eq or 174 g of glycerol triglycidyl ether : 1 eq NH (0.95 eq or 94 g of CPDA +  0.05 eq or 4 g of IPD) or 64 wt% of epoxy component, 35 wt% of curing component and 1.4 wt% of reactive component, which demonstrates that the above teaches overlap and meet the claimed wt% amounts cited in claims 1, 6, 7, and 13. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Regarding the “precursor” composition, as cited above, Langkabel teaches the epoxy component, the reactive component and the curing component are all mixed together simultaneously and does not explicitly teach mixing the reactive component and the epoxy component as a “precursor.” However, although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.

Regarding claims 8, 11-12, 14-15, as cited above Langkabel teaches claim 1, 9, and 13. Langkabel further teaches the accelerators at 0.1-10 wt% (para 70), which meets the accelerator additive cited in claims 8, 11, 12, 14-15, and overlap and meets the claimed amounts. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766